Citation Nr: 1410122	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches with nausea.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial compensable disability rating (evaluation) for right ear hearing loss.

5.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with depressive disorder and insomnia, in excess of 30 percent prior to March 2, 2010, and in excess of 70 percent from March 2, 2010.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, the appellant in this case, had active military service from July 1988 to October 1988 and from February 2003 to May 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

On his December 2010 VA Form 9 (substantive appeal to the Board), the Veteran requested a Board hearing at the local RO before the adjudication of his appeal.  At the time of the request, the Veteran was being represented by a private attorney (with an executed contract dated November 2009).  In April 2011, the Veteran changed his representation by submitting a Form 21-22a, Appointment of Veterans Service Organization as Claimant's Representative.  In January 2013, the Veterans Service Organization (VSO) revoked the power of attorney and notified the Veteran of such.  Following the January 2013 revocation, the Veteran has not appointed a new representative.  July 2013 written correspondence received from the private attorney that previously represented the Veteran (and whose representation was revoked effective April 2011) purported to withdraw the Board hearing request as well as the appeals currently pending before the Board; however, as this correspondence was not received from the Veteran or an authorized representative, the purported withdrawal is invalid.  See 38 C.F.R. § 20.204(a) (2013) (only the appellant, or an appellant's authorized representative, may withdraw an appeal); 38 C.F.R. § 20.704(e) (2013) (a request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant).

The Board notes that, if the Veteran wishes to be represented in this appeal, he should appoint an accredited Veterans Service Organization or private attorney.  If the Veteran wishes to withdraw the Board hearing request or any of the issues on appeal, he, or an authorized representative (following the appointment of said representative), should submit a written statement with the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.204.

As the Veteran has requested a Board hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran the opportunity for a Board hearing at the local RO (Travel Board hearing).  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Huntington, West Virginia (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


